 AMERICAN AMBULANCE417Care Ambulance, Inc. and Care Ambulance, Inc.d/b/a American Ambulance and Medical Trans-portation Workers Association. Case 36-CA-3517March 31, 1981DECISION AND ORDEROn September 2, 1980, Administrative LawJudge Gerald A. Wacknov issued the attached De-cision in this proceeding. Thereafter, the GeneralCounsel and Respondent filed exceptions and sup-porting briefs, and Respondent filed a brief in op-position to the exceptions of the General Counsel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Care Ambulance, Inc. and Care Ambulance, Inc.d/b/a American Ambulance, Portland, Oregon,i In his Decision, the Administrative Law Judge concluded, inter ali.that Respondent had violated Sec. 8(aX5) and (1) of the Act by engagingin direct dealing with its employees concerning reimbursement of tuitionfees for an Emergency Medical Training (EMT) course which certain ofits employees were to take. As a result of this unfair labor practice, oneof the employees who was schedule to take the course did not do so.The Administrative Law Judge recommended that Respondent be or-dered to pay that employee at the rate of pay he would be earning hadhe taken and passed the course. Additionally, the Administrative LawJudge recommended that Respondent make that employee whole forwages he would have received had he passed the course along with theother employees. Without offering an alternative remedy. Respondentargues that the Administrative Law Judge's remedy is too speculativesince it assumes that the employee would have finished the course, passedthe final examination, become certified as an EMT IV by passing thestate examination, and remained employed by Respondent.We have carefully considered Respondent's assertions and have studiedpossible alternative remedies. However, as Respondent concedes, thewrongdoer must bear the burden of uncertainty in these situations, andwe can find no remedy other than that proposed by the AdministrativeLaw Judge which adequately compensates the employee without placingupon him, rather than Respondent, the burden of uncertainty. For exam-ple, one alternative remedy would be to allow the employee to take thecourse with reimbursement by Respondent, and, in the event the employ-ee passes both the course and the state examination, require Respondentto pay the employee retroactively what he would have received had hetaken the earlier course and become an EMT IV along with the otheremployees. The defect in this remedy is that, should the employee nowbe unable to take the EMT IV course or be no longer in Respondent'semploy, he would receive no compensation whatsoever. Such an out-come is clearly unacceptable. Accordingly, we find no satisfactoryremedy other than that proposed by the Administrative Law Judge.Although we thus adopt the remedy recommended by the Administra-tive Law Judge, we note that pay at the EMT IV level for the employeewho dropped the EMT IV course due to his inability to pay ill cease ifthe employee refuses to take the EMT course or fails either the course orthe state examination.255 NLRB No. 64and Vancouver, Washington, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order, as so modi-fied.1. In paragraphs 2(g) and (h) all reference to"Region 36" should be changed to "Region 19."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT unilaterally change any termsand conditions of employment which you en-joyed before selecting Medical TransportationWorkers Association as your collective-bar-gaining representative.WE WILL NOT bypass your collective-bar-gaining representative by engaging in directnegotiations with you regarding EmergencyMedical Training (EMT) tuition fees.WE WILL NOT in any like or related mannerrefuse to bargain collectively with the Union,or interfere with, restrain, or coerce our em-ployees in the exercise of their rights guaran-teed in Section 7 of the National Labor Rela-tions Act.WE WILL, upon request by the Union, rein-state our former practice of paying ambulancepersonnel double time for overtime nightwork.WE WILL, upon request by the Union, rein-state our former sick leave policy, and ourformer payroll periods and paydays.WE WILL reimburse employees, with inter-est, for the expenses incurred in being requiredA M E R IC A N A M B U L A N C E 417~~~~~~~~~~~-  418DECISIONS OF NATIONAL LABOR RELATIONS BOARDto pay a portion of the September 22, 1979,EMT course and for any consequential mone-tary damages incurred as a result of theirhaving to withdraw from the course.WE WILL reimburse employees, with inter-est, for the loss of overtime pay incurred as aresult of the change in the payment of over-time night pay at the double time rate; and WEWILL reimburse any employees, with interest,who may have been denied sick leave withpay as a result of the change in sick leavepolicy.WE WILL bargain with the Union, upon re-quest, regarding all of the above and othermatters, as the collective-bargaining repre-sentative of employees in the following de-scribed unit:All employees employed by us at our Port-land, Oregon, and Vancouver, Washington,metropolitan area facilities including drivers,dispatchers, maintenance employees andemergency medical technicians, but exclud-ing office clerical employees, confidentialemployees, sales employees, guards, shift su-pervisors and other supervisors as defined inthe Act.CARE AMBULANCE, INC. AND CAREAMBULANCE, INC. D/B/A AMERICANAMBULANCEDECISIONSTATEMENT OF THE CASEGERALD A. WACKNOV, Administrative Law Judge:Pursuant to notice a hearing with respect to this matterwas held before me in Portland, Oregon, on March 4,1980. The original charge was filed on September 11,1979' by Medical Transportation Workers Association(herein called the Union), and was amended on October30. On October 31, the Regional Director for Region 36of the National Labor Relations Board (herein called theBoard) issued a complaint and notice of hearing alleginga violation by Care Ambulance, Inc. and Care Ambu-lance, Inc. d/b/a American Ambulance (herein calledRespondent), of Section 8(a)(1), (3), and (5) of the Na-tional Labor Relations Act, as amended (herein calledthe Act). Respondent's answer to the complaint, dulyfiled, denies the commission of any unfair labor prac-tices. 2The parties were afforded a full opportunity to beheard, to call, examine, and cross-examine witnesses, andto introduce relevant evidence. Since the close of thehearing, briefs have been received from the GeneralCounsel and counsel for the Respondent.I All dates or time periods herein are within 1979 unless stated to heotherwise.' The complaint was further amended at the hearingUpon the entire record and based upon my observa-tion of the witnesses and consideration of the briefs sub-mitted, I make the following:FINDINGS OF FACT1. JURISDICTIONRespondent is a corporation with its principal place ofbusiness located in Portland, Oregon, and is engaged inthe business of providing ambulance and related servicesin Portland, Oregon, and Vancouver, Washington. In thecourse and conduct of its business operations Respondentannually purchases and causes to be transferred and de-livered to its Oregon facilities goods and materialsvalued in excess of $50,000 which are transported to saidOregon facilities directly from States other than the Stateof Oregon.It is admitted, and I find, that Respondent is, and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II. THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that the Union is a labor or-ganization within the meaning of Section 2(5) of the Act.IIll. THE UNFAIR LABOR PRACTICESA. IssuesThe principal issues raised by the pleadings are wheth-er Respondent has violated Section 8(a)(1), (3), and (5) ofthe Act by changing various terms and conditions of em-ployment subsequent to the time its employees selectedthe Union as their collective-bargaining representative.B. The FactsOn July 2, the Union filed an election petition with theBoard in Case 36-RC-4210, and on August 23, followinga representation election conducted on August 15, theUnion was certified as the exclusive bargaining repre-sentative of the following unit of employees:All employees employed by the Employer at itsPortland, Oregon and Vancouver, Washington met-ropolitan area facilities including drivers, dispatch-ers, maintenance employees and emergency medicaltechnicians, but excluding office clerical employees,confidential employees, sales employees, guards,shift supervisors and other supervisors as defined inthe Act.On August 20, Respondent's owner and executive di-rector, Donald Adler, caused notices to be posted advis-ing "ambulance personnel" of a reduction in overtimenight pay from double time to time and a half, and advis-ing all employees of a change in Respondent's payrollperiods from every 2 weeks to twice each month, result-ing in different paydays.3A separate but related notice was posted. stating that "Due to cir-cumstances beyond our control, payday will he delayed this week untilContinued AMERICAN AMBULANCE419Thereupon, on the same date, the Union's representa-tive, John Bailey, phoned Adler and advised him that theaforementioned changes were subject to collective bar-gaining. Adler replied that Respondent was experiencinga financial crisis and had insufficient funds to meet thenext payroll, and that he intended to implement thechanges. Bailey protested, and a meeting was set up forAugust 22 to discuss the matters. On August 21, Adlerforwarded a letter to Bailey confirming that Adler hadpreviously advised Bailey that Respondent was having"some financial problems." Attached to the letter was ahandwritten list of "Deposits" and "Checks" for theprior 4-1/2 months, showing that the checks written byRespondent totaled some $41,000 more than depositsduring the same period.The August 22 meeting was held as scheduled, and thetwo individuals essentially reiterated their respective po-sitions. Bailey also stated that he was not there for thepurpose of then engaging in negotiations. Adler statedthat he wanted to meet with the Union's negotiatingcommittee the following day in order to attempt to con-vince the employees that the changes were necessary,and solicited Bailey's assistance in this regard. Baileystated that he had been hired by the Union to negotiatein furtherance of the Union's interests and had no inten-tion of attempting to assist Adler in this effort. Baileyfurther advised Adler that he would not be available forthe purpose of negotiating for a period of 7 days, andsuggested that during the interim he should contact em-ployee Tom Brokaw, president of the Union.4Adler testified that, in addition to making the afore-mentioned changes in the overtime pay rate and the pay-roll periods, he laid off one person in the office, tookhimself off the payroll, and pursued other cost-savingmeasures. Adler further testified that the savings to Re-spondent from the reduction in overtime pay amountedto roughly $600 per month.Gary Daniels, who became Respondent's general man-ager in mid-June, testified that, for about a month or amonth and a half prior to August 30, Respondent hadbeen experiencing what Daniels regarded as a very highrate of absenteeism and, in an attempt to deal with theproblem, he reviewed each employee's absentee recordfor the calendar year to date. Thereupon, on August 30,four employees, namely Bob Crothers, Lynne Jones,Diane Bash and Tom Brokaw, the Union's president,were handed written warnings for excessive absenteeism,each notice advising the employee of the number of dayshe or she had been absent, ranging from 12 to 9 days,during the past 8 months commencing January 1. Addi-tionally, the memos contained the following paragraphs:Missed days create not only a financial problemto the Company in overtime, but puts additionalburdens on your fellow workers as well. When youFriday, afternoon, August 24," and suggesting that if necessary, employ-ees could contact Respondent for an advance. However, there is no com-plaint allegation that this matter is violative of the Act.4 However, it appears that, since the Union's negotiating committeewas not to be elected until September 7, meaningful negotiations couldnot commence prior to that date. By letter dated September 7. Bailey ad-vised Adler that negotiations could commence after September 12. andagain protested the unilateral changes.fail to report for work, someone must work extrahours to take your place or the car must be shutdown and the remaining cars have to run some ofyour calls in addition to their own.Every time you are absent lowers your value asan employee and reduces your paycheck. Pleasekeep this in mind.Brokaw and Jones testified that they had received noprior complaints or warnings regarding absenteeism, norto their knowledge had other employees received suchwarnings. Further, it was stipulated at the hearing thatemployees Crothers and Bash would testify similarly.The record indicates that no written warnings wereissued by Respondent between the dates of August 4,1976, and May 24, 1979. On May 24, an employee re-ceived a warning for reporting late to work; on June 11an employee was advised in writing that a particularform was required to be executed before "third riders"are allowed in ambulances (although this notice is notcouched in terms of a warning); and on July 6, an ambu-lance driver was issued a written notice advising him ofhis removal from this position for a period of I year,with a resultant reduction in pay, due to an accidentwhich was apparently attributable to the employee.Further, subsequent to the election, Respondent issueda written warning, dated October 3, to two employeesfor unauthorized use of a company credit card in theamount of $6.75; on October 11, Respondent verballyreprimanded a dispatcher for "losing a car," that is, notknowing the whereabouts of a particular vehicle, anddocumented this reprimand by a written memo; bymemo dated January 10, 1980, Respondent advised anemployee of his suspension without pay for two consecu-tive 48-hour shifts, as a result of failing to complete ashift as instructed; and on February 20, 1980, TomBrokaw received a written warning for consistently fail-ing to get certain forms signed by ambulance passengersor their representatives.Prior to September 1, dispatchers were not required topunch in and out on the timeclock. Rather, their workschedules were prepared on a monthly basis and dis-patchers were expected to adhere to a posted schedulewhich merely indicated the shift on which they were towork and apparently whether they were expected towork overtime. If dispatchers' actual hours of work devi-ated from the posted schedule for any reason, they wereinstructed to so advise Robert Kurtz, assistant generalmanager, who would make notations, sometimes on theposted schedule itself and sometimes elsewhere, in orderto compute the employees' correct pay. This procedurewas changed on September 1, and thereafter the dis-patchers were required to punch the timeclock5eachday when they came to work at the beginning of theshift, and when they left work at the end of the shift.According to Kurtz, this new method was instituted inorder to facilitate more accurate recordkeeping and tominimize complaints from dispatchers that they were notreceiving the correct overtime pay. Moreover, Kurtz be-The timeclock had been previously installed and had theretoforebeen used for other purposes not relevant herein.AMERICAN AMBULANCE 419 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDlieved that compiling the payroll from the monthlyschedule did not satisfy applicable Federal wage andhour laws.Both Respondent and the employees derive benefitfrom Emergency Medical Training (EMT) courses inwhich the employees enroll and which enable them togain expertise in increasingly advanced areas of emergen-cy medical procedures. These courses are offered by avariety of schools, hospitals, and other institutions, andresult in certification for particular types of emergencycare which, apparently upon passing an examination, theemployee is thereafter able to administer. The certifica-tions progress from EMT I through EMT IV, and theemployee's compensation increases in accordance withthe level of proficiency, reflected by the certification,each employee has obtained. Moreover, Respondent'sbilling rate also reflects the nature of the emergencytreatment provided, and thus Respondent is equally inter-ested in its employees receiving more advanced EMTcertifications.The record shows that seven employees had been au-thorized by Respondent to enroll in an EMT IV courseoffered by Providence Hospital in September. On Sep-tember 22, the morning of one of the class sessions,6theseven employees were summoned to Respondent's prem-ises prior to attending class. Adler summarily announcedto the assembled employees that Respondent would nolonger pay their tuition, and asked how they proposed topay for the course. The employees replied that they hadassumed Respondent was going to continue paying thetuition in accordance with past practice. Adler statedthat this would no longer be the case, and expressed hisbelief that, if the employees were required to assume thecosts, this would give them more incentive to pass thecourse. Moreover, Adler alluded to Respondent's finan-cial inability to pay for the classes. The employees re-plied that they were unable to pay the $300 tuition forthis particular course, and agreed among themselves thatthey could not or would not take the class. Adler coun-tered with the suggestion that Respondent would payhalf the amount, with the remainder being paid by theemployees at the rate of $100 per month deducted fromtheir checks. The employees replied that they could notafford this, and one employee left the room stating thathe was financially unable to pay for any portion of theclass.?The remaining employees, after further discussionwith Adler, agreed to pay for half the tuition, to be de-ducted from their paychecks apparently at the rate of$25 per paycheck.About a week later, the employees enrolled in thecourse were required to sign the following letter whichapparently embodies the understanding reached at theSeptember 22 meeting:6 There is some confusion in the record, however, regarding certainsalient facts. Thus, the exhibit introduced in the record reflects that theclass commenced on September 27 rather than September 22. One em-ployee who was enrolled in the class, Roberta Hansen, testified that theclass was a combination EMT III and IV class, and that the entire EMTIII portion and one EMT IV session had been completed prior to Sep-tember 22, the date the alleged unilateral change, discussed below, wasannounced. However, another employee, Tom Brokaw, testified that theclass commenced on September 22.7 This employee is currently employed as an EMT Ill.Care Ambulance has decided to pay 50% of yourtraining in the current Providence EMT 4 Class.The total fee of S300.00 will be paid and you willpay back $150.00 by payroll deduction. These de-ductions will be in the amount of $25.00 per paycheck.If you do not pass the final test or if you fail tocomplete the class, you will pay back the entire$300.00. If your employment with Care Ambulanceceases prior to the end of the class, for whateverreason, you will pay back the entire $300.00.I agree to the above conditions.EmployeeDateThe record indicates that the employees who were en-rolled in this course had also been enrolled in priorcourses, and on each occasion the entire cost of thecourses had been borne by Respondent. Thus, Brokawtestified that on four prior occasions Respondent hadpaid the entire amount; Hansen testified that she hadtaken "other classes" paid for by Respondent; and Kelleytestified that Respondent paid the entire amounts of bothof his EMT II and III courses. Moreover, Kelley testi-fied that during his employment interview in October1977, he was told by Adler that he would be required totake such courses, and that the costs would be paid byRespondent. Kelly further explained that this was one ofthe primary reasons he accepted the position. Hansen tes-tified that when presented with the aforementioned letterby General Manager Daniels, she asked what wouldhappen if she didn't sign it. Daniels, according toHansen, replied she would probably lose her job. Danielstestified, however, that he may have told Hansen that ifshe did not sign she probably wouldn't be going to class.On January 7, 1980, Respondent posted the followingnotice:One of the company benefits at Care is beingpaid when you are sick and unable to work, up tosix days per calendar year.Recently our bookkeeping procedures have beensomewhat sloppy and we have not adhered strictlyto the policy of these days for sick pay accruing atone sick day for each two months of service. Inother words, we give you eligibility for one sickday as of January 1; on March I you could be eligi-ble for up to two sick days; May I up to three days,etc. With the new year, we are going to correct thissituation.We will also retain the right to require proof ofillness, in the form of a physician's certificate, inorder for you to be paid for a day you are ill.Some of you are aware that we are presently ne-gotiating with the Medical Transportation Workersunion to pay "well" days, or in other words, payyou for any of the sick days you have not been paidfor during the year. I hope that this will comeabout, and for this reason, I urge you to use yoursick days wisely. AMERICAN AMBULANCE421Adler testified that, at an employee meeting in June, itbecame apparent that the employees did not understandRespondent's sick leave policy. Adler told the employeesthat they accrued 6 days per year of paid sick leave, ap-parently after 90 days of employment, but did not ex-plain the method of computation. Up to that point, sickleave had not been a problem, but shortly thereafter, ac-cording to Adler, employees "took advantage of it afterI explained it to them" and were given paid sick leavebefore they had earned it. Thus, Respondent felt com-pelled to set forth its sick leave policy more specificallyin the January 7, 1980, memo. According to GeneralManager Daniels, a policy of computing sick leave basedon 6 days of sick leave per year accruing after a 90-dayinitial period was adhered to in "some instances" as aresult of misinterpretation of the policy by the bookkeep-er, but this was not the general policy. No witnessescalled by the General Counsel testified regarding theaforementioned meeting in June, or presented their un-derstanding of the sick leave policy.The parties have been negotiating regarding the termsof an initial collective-bargaining agreement, and havemet on eight occasions prior to the hearing herein, be-tween the dates of October 5, 1979, and February 29,1980. Tentative agreement has been reached on a varietyof contract items. However, it does not appear thatagreement has been reached on the items which are thesubject of the alleged unilateral changes herein, exceptfor agreement upon bimonthly pay periods and a disci-pline and discharge provision which permits Respondentto issue written reprimands.C. Analysis and ConclusionsRespondent concedes that its bargaining obligationcommenced on August 15, 1979, the date of the repre-sentation election, and continued thereafter. N.L.R.B. v.Benne Katz, et al., d/b/a Williamsburg Steel Products Co.,369 U.S. 736 (1962); Laney & Duke Storage WarehouseCo., Inc., et al., 151 NLRB 248, 266-267 (1965), enfd. 369F.2d 859 (5th Cir. 1966); Lawrence Textile Shrinking Co.,Inc., 235 NLRB 1178 (1978).Respondent's contention that it was privileged to makeunilateral changes in its payroll periods, paydays, andovertime rates for certain personnel as a matter of urgenteconomic necessity," deemed to be a "crisis situation" byAdler, does not withstand scrutiny. Thus, Adler admittedthat, upon speaking with Bailey on August 20, he hadinitially decided to postpone these changes until Septem-ber 1, which admission provides irrefutable evidence thatthe changes were not immediately necessary. Moreover,had the implementation of these changes been postponeduntil September 1, any savings to Respondent as a resultof the reduction of wages would not have been manifest-ed until September 25.9Thus, it appears that no emer-gency situation existed which necessitated such unilateral8 See N.LR.B. v. Benne Katz. supra, wherein the Supreme Courtstated that "there might be circumstances which the Board could orshould accept as excusing or justifying unilateral actions." See alsoKroehler Mfg. Co., 222 NLRB 1269 (1976).9 The first payday following September I. according to the noticeposted by Adler, would be on September 25, reflecting a payroll periodof September 1-15.changes in wages on August 20, the effective date ofsuch changes, and that ample time for bargaining, priorto the implementation of such changes, existed.Nor am I persuaded that reducing the night overtimerate of ambulance personnel from double time to timeand a half would have any significant impact on Re-spondent's total payroll. Thus, Adler estimated that thesavings to Respondent would amount to about $600 permonth, whereas the record shows the total monthly pay-roll, excluding managements wages, to exceed $60,000.Additionally, Respondent has not shown that this rela-tively insignificant $600-per-month efficiency measurecould not have been effectuated by reducing the salariesof other nonunit personnel or by some other methodwhich would not affect unit employees. While the recordsummarily shows that Respondent may have engaged inother cost-saving measures, there is no evidence or evena contention by Respondent that it was compelled toreduce the overtime rate of unit employees after exhaust-ing all other reasonable avenues of reducing costs. Fur-ther, Respondent has not demonstrated that changing itspayroll periods and paydays would alleviate the purport-ed financial crisis, nor did Respondent adduce evidenceto show that such changes, if necessary at the time tomanage a "cash flow" problem, could not have been in-stituted as a stop-gap expediency rather than as a perma-nent change.I therefore find that Respondent was not compelled byeconomic necessity to make the aforementioned changes,and under the circumstances it was not incumbent uponthe Union to abandon the normal approach to collectivebargaining and commence bargaining on an emergencypiecemeal basis as Respondent desired. Kroehler Mfg.Co., supra. I conclude that by such unilateral conductRespondent violated Section 8(a)(5) of the Act, as al-leged.The record is clear and Respondent admits that it"generally" paid for the entire amount of the EMTcourse fees in which its employees were enrolled. Sevenemployees had been enrolled in the September course,and it appears that none of these employees had been re-quired to pay any part of the tuition or fee for priorEMT courses in which they had been enrolled. There isno doubt that, at the time the employees became enrolledin the course, they believed, based on past practice, thatRespondent would pay the entire amount. Indeed, Adlerseems to have acknowledged this on September 22, as headvised the employees of his decision to, in effect, dis-continue Respondent's policy in this regard for reasonsof cost and as an incentive to the employees.The record evidence discloses that, since April 1978,there have been 7 EMT courses, variously denoted asEMT I through EMT IV and that, except for the EMTIV course involved herein, the Employer paid the entirecost of such courses for 29 out of 35 employees. 10 Six employees were enrolled in an EMT ili course in January 1979,and Respondent paid the entire $350 fee for each of the employees. Fiveemployees were enrolled in an EMT II1 course in February 1979, and Re-spondent paid the entire cost for three of the employees, but two employ-ees paid the entire cost themselves. Four employees were enrolled in anEMT Ill and IV course on August 17. 1979. and Respondent paid $250ContinuedAMERICAN AMBULANCE 421 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record shows that Respondent had established ageneral policy of paying the total amount of employees'EMT course fees. However, this policy was not absolute,and on occasion Respondent would, in effect, negotiatewith certain employees regarding the matter. Indeed, thisappears to have been the case, so far as the record exhib-it shows, regarding an EMT III and IV course onAugust 17, 1979, subsequent to the election, where the$500 cost of the course was split, each of the four em-ployees paying $250.1' While the record therefore estab-lishes a deviation from the general policy, it is clear thatRespondent, on September 22, engaged in direct negotia-tions with certain of its employees regarding the EMTcourse in question herein, subsequent to the time the em-ployees had been enrolled in the course. Respondent,however, was at that time obligated to bargain regardingthis matter with the Union, rather than with a group ofemployees who represented neither the Union nor theother unit employees not involved in the courses.N.L.R.B. v. Jones & Laughlin Steel Corporation, 301 U.S.1 (1978). Thus, by dealing directly with the employeesand thereby bypassing their exclusive bargaining repre-sentative, Respondent has violated Section 8(a)(5) of theAct.12Medo Photo Supply Corporation v. N.L.R.B., 321U.S. 678 (1944); Courtesy Volkswagen, Inc., 200 NLRB 84(1972); Mosher Steel Company, 220 NLRB 336 (1975).The record demonstrates that at no time prior to theJanuary 7, 1980, memo were any employees ever specifi-cally advised, either verbally or in writing, that they ac-crued sick leave at the rate of I day of sick leave foreach 2 months of service. While Respondent's supervi-sors admit that Respondent has not "strictly" adhered tothis policy due to misinterpretation of the policy by thebookkeeper, there is no record evidence, other than theseself-serving generalizations, that such a policy was everenforced. It is therefore clear that the announcement ofthe sick leave policy on January 7, 1980, constituted asubstantial if not total departure from actual past prac-tice, and that prior to January 7 the policy enunciated byRespondent was honored, if at all, more in the breachthan in practice. Thus, I conclude that Respondent's an-nouncement and apparent application of the new rulesubsequent to January 7, 1980, constituted a unilateralchange violative of Section 8(aX5) of the Act.Between the dates of October 3, 1979, and February20, 1980, Respondent issued four warning notices to var-ious individuals for specific rule infractions. The GeneralCounsel maintains that the aforementioned warning no-tices are a clear departure from Respondent's establishedof the $500 cost for each employee. Other courses which were fully orpartially paid for by the employees were not denoted as EMT courses.'' There is no complaint allegation that Respondent violated the Actby causing employees to partially pay for the August 17 EMT course,and it would appear that any agreement between Respondent and thefour employees regarding the payment of such tuition fees must havebeen reached prior to August 15, the date of the election. The recordcontains no further evidence regarding this matter.12 Although the complaint allegation is couched in terms of "unilateralchange," the material facts herein are not in dispute and, in my estima-tion, the matter has been fully litigated. Therefore I deem it appropriate,and not prejudicial to Respondent, to base my finding upon the alternatetheory herein. See C & E Stores. Inc. C & E Supervalue Division, 221NLRB 1321, fn. 3 (1976); Red Barn System. Inc., 224 NLRB 1586 (1976).practice, 3 and therefore constitute a unilateral changeviolative of Section 8(aX)(5) of the Act. I do not agree.The record shows that written warnings, although infre-quent, had been utilized by Respondent as a disciplinarymeasure immediately prior to the advent of the Union.Moreover, the nature of the written warnings issued be-tween October 3, 1979, and February 20, 1980, are notunlike those issued prior to the election, and denote spe-cific instances of rule infractions the nature of which, ontheir face, would appear to justify Respondent's determi-nation to maintain file memoranda of such infractions.Further, the General Counsel does not appear to contendthat the warnings were unjustified, and the fact thatmore written warnings were issued subsequent to theelection would appear to coincide with the appointmentof Gary Daniels as general manager, who elected to con-tinue the warning notice system of discipline which hadbeen utilized prior to the election herein. Under the cir-cumstances, I find the record insufficient to sustain thecomplaint allegation that Respondent unilaterally institut-ed a written disciplinary warning system in violation ofSection 8(a)(5) of the Act. Cf. Amoco Chemicals Corpora-tion, 211 NLRB 618, 622-623 (1974).Regarding the warning notices for absenteeism, therecord stands unrebutted that Respondent was experienc-ing what it regarded as an inordinate amount of absen-teeism, and that the four employees in question had thepoorest attendance records among all unit employees.Evidence adduced by Respondent shows that the attend-ance problem became particularly apparent in July andAugust, and the General Counsel did not present evi-dence to show that the attendance of the four employeesreceiving such notices was, at that time, either satisfac-tory or no worse than other employees. Therefore, Iconclude that the recored is insufficient to demonstratethat the warning notices were discriminatorily motivated.Further, as found above, Respondent's use of warningnotices does not appear to constitute a unilateral changein its disciplinary procedure following the electionherein. I shall therefore dismiss both the 8(a)(3) and (5)allegations pertaining to the issuance of the instant warn-ing notices for absenteeism.The testimony of Respondent's witness is unrebuttedthat the new timeclock policy was instituted primarilyfor the purpose of insuring that employees would receivethe correct pay, and was largely instituted in response tocomplaints by employees that they were not receivingpay for overtime they had worked. Respondent attribut-ed this error to inaccurate recordkeeping on the part ofAssistant General Manager Kurtz as a result of his use ofa monthly dispatch schedule and notes to himself whichhe sometimes inadvertently overlooked when causing thepayroll to be prepared. There was no testimony thatpunching the timeclock would reflect adversely upon theemployees, or have a deleterious effect upon their estab-lished working conditions, as the timeclock wouldmerely reflect what employees were required to reporteither verbally or on the monthly dispatch schedule. I13 Apparently, the General Counsel would contend that verbal warn-ings, rather than written warnings, should have been given for the var-ious infractions. AMERICAN AMBULANCE423therefore find that the evidence is insufficient to showthat Respondent's determination to require dispatchers topunch a timeclock was violative of Section 8(a)(5) and(I) of the Act. Rust Craft Broadcasting of New York, Inc.,225 NLRB 327 (1976); Bureau of National Affairs, Inc.,235 NLRB 8 (1978); Wabash Transformer Corp., Subsidi-ary of Wabash Magnetics, Inc., 215 NLRB 546 (1974).The complaint alleges and the General Counsel con-tends that each of the complaint allegations discussedabove also constitute conduct violative of Section8(aX3), as well as of Section 8(a)(5), of the Act. Therecord contains no independent evidence of unionanimus by Respondent and Respondent's witnesses spe-cifically denied that the conduct herein was undertakenin retaliation for any union activity. I am unable to con-clude that the unfair labor practices herein, either singlyor collectively, are sufficient in and of themselves towarrant the determination that Respondent's conductwas discriminatorily motivated. Moreover, such a findingwould not materially affect the remedy herein. I shalltherefore dismiss each of the 8(a)(3) complaint allega-tions. Capitol Trucking, Inc., 246 NLRB 135 (1979); Ap-palachian Power Company, John E. Amos Plant, 250NLRB 228 (1980).CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has violated Section 8(a)(5) and (1) ofthe Act by unilaterally changing its payroll periods, pay-days, and overtime rates for unit employees; by negotiat-ing directly with the employees regarding the method ofpayment for EMT courses, thereby bypassing the Unionas the collective-bargaining representative of Respond-ent's employees; and by unilaterally changing its sickleave policy.4. Except as found above, Respondent has not engagedin other unfair labor practices as alleged.THE REMEDYHaving found that Respondent violated Section 8(a)(5)and (1) of the Act by unilaterally abrogating or changingcertain employment benefits enjoyed by employees, andby bypassing the Union and dealing directly with its em-ployees regarding tuition fees for EMT courses, I shallrecommend that it cease and desist therefrom and that ittake certain affirmative action to effectuate the policiesof the Act. Such affirmative action shall include rein-statement of certain employment benefits, reimbursementto employees for their loss of overtime pay, with inter-est, for EMT tuition expenses they incurred, with inter-est, and for their loss of pay, if any, as a result of beingdenied paid sick leave in accordance with Respondent'sestablished policy, also with interest. I shall also recom-mend that Respondent cease and desist from engaging inany like or related conduct, and post an appropriatenotice.Moreover, as the record shows that one unidentifiedemployee dropped out of the September 22 EMT IVcourse as a result of inability to pay, it shall also be rec-ommended that Respondent commence paying him theamount he would be earning had he taken and passed thecourse, and that Respondent make him whole, retroac-tively and with interest, for the wages he would have re-ceived had he passed the course along with the otheremployees. Whether this particular employee wouldhave passed the EMT IV course, thereby becoming enti-tled to a wage increase, is entirely speculative. However,the burden of this uncertainty must fairly rest with thewrongdoer rather than the victim. See Viele & Sons, Inc.,227 NLRB 1940, 1950 (1977); The Lima Lumber Compa-ny, 176 NLRB 696 (1969), enfd. 437 F.2d 455 (6th Cir.1971).Based upon the foregoing findings of fact, conclusionsof law, and the entire record herein, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER 4The Respondent, Care Ambulance, Inc. and Care Am-bulance, Inc. d/b/a American Ambulance, Portland,Oregon, and Vancouver, Washington, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain with Medical TransportationWorkers Association as the certified representative ofemployees in the appropriate unit, by unilaterally makingchanges in employees terms and conditions of employ-ment without affording the Union a sufficient opportuni-ty to bargain about such changes, and by dealing directlywith unit employees and thereby bypassing the Union asthe employees' exclusive collective-bargaining repre-sentative. The appropriate unit is:All employees employed by the Employer at itsPortland, Oregon and Vancouver, Washington met-ropolitan area facilities including drivers, dispatch-ers, maintenance employees and emergency medicaltechnicians, but excluding office clerical employees,confidential employees, sales employees, guards,shift supervisors and other supervisors as defined inthe Act.(b) In any like or related manner refusing to bargainwith or interfering with, restraining, or coercing employ-ees in the exercise of the rights guaranteed by Section 7of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Upon request, restore the status quo ante regardingovertime pay, payroll periods and paydays, sick leavepolicy, and the practice of paying for the entire amountof employees' EMT tuition fees, and bargain with theUnion concerning all proposed changes in terms and1" In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.AMERICAN AMBULANCE 423 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDconditions of employment of the employees in the appro-priate unit.(b) Reimburse employees, with interest, for the loss ofovertime pay incurred as a result of Respondent's unilat-eral discontinuance of overtime night pay at the doubletime rate.(c) Reimburse employees, with interest, for the tuitionexpenses incurred as a result of being required to partial-ly pay for the September 22 EMT IV course.(d) Make whole the employee, retroactively and withinterest, who dropped out of the aforementioned EMTIV course as a result of financial inability to pay, andcommence paying him the amount he would be earninghad he taken and passed the course.(e) Reimburse any employees, with interest, who mayhave been denied sick leave with pay as a result of thechange in the sick leave policy.(f) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(g) Post at Portland, Oregon, and Vancouver, Wash-ington, facilities copies of the attached notice marked"Appendix."15 Copies of said notice, on forms providedby the Regional Director for Region 36, after being dulysigned by an authorized representative of Respondent,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(h) Notify the Regional Director for Region 36, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.15 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing andOrder of the National Labor Relations Board."